Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang(CN 107544898) Duo(CN 107451694), both cited by applicant.
Regarding claim 1, Yang discloses a method for application processing, applied to an electronic device, and the method comprising: obtaining historical operation information of the electronic device(Paragraph 8, the terminal device predicts the application program that the user may use next according to the usage history of each application program by the user); selecting an application as a target application(Paragraph 8, the terminal device predicts the application program that the user may use next according to the usage history of each application program by the user); downloading resource files of the target application(Paragraph 8, downloads relevant operation data in advance to cache in the memory); buffering the resource files into a storage area corresponding to the application platform(Paragraph 8, downloads relevant operation data in advance to cache in the memory); and loading the resource files stored in the storage area and corresponding to the target application, in response to detecting a triggering operation on the target application(Paragraph 8, after the user starts 
Yang does not specifically disclose obtaining triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. However, Duo discloses the score of each application is calculated, the score measuring the probability the application will be opened in the future(Paragraph 4), and selection based on being above a threshold is routinely used in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings  of Yang and Duo to obtain triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. The motivation to do so would be so that the probabilities for each application can be compared and not wasting resources if probabilities are lower than a preset threshold.
Regarding claim 2, Yang and Duo disclose the method of claim 1, wherein obtaining the historical operation information of the electronic device, and obtaining the triggering probability values of the plurality of applications in the application platform installed in the electronic device based on the historical operation information comprise: obtaining a triggering time point in response to detecting a triggering operation on the application platform; obtaining historical operation information of the electronic device in a preset period prior to the triggering time point; and inputting the historical operation information into a prediction model, the prediction model for predicting the triggering probability values of the plurality of applications in the application platform based on the historical operation information(Duo: Paragraph 61, Each prediction period has the same initialization length).
Regarding claim 3, Yang and Duo disclose the method of claim 2, wherein inputting the historical operation information into the prediction model comprises: classifying the historical operation 
Regarding claim 4, Yang and Duo disclose the method of claim 2, but does not specifically disclose the prediction model comprises at least one of: a convolutional neural network model or a recurrent neural network model. However, these are well known models and it would be obvious to substitute the prediction model of  Duo with a convolutional neural network model. The motivation to do so would be to use a dynamic model for prediction.
Regarding claim 12, Yang and Duo disclose the method of claim 1, further comprising: generating and displaying a native interface of the target application based on a configuration file of the target application included in the resource files(Yang: Paragraph 8, It would have been obvious to one of ordinary skill to use the generate and display or an interface for the predicted application so the user can have quick access.).
Regarding claim 13, Yang and Duo disclose the method of claim 12, wherein the configuration file comprises statements describing the native interface of the target application, and the statements comprise data required for displaying the native interface and an operation logic of the native interface(Duo: (Yang: Paragraph 8, It would have been obvious to one of ordinary skill to use the generate and display or an interface for the predicted application so the user can have quick access).
Regarding claim 14, Yang discloses a non-transitory computer-readable storage medium having a computer program stored thereon, wherein an electronic device is caused to execute a method for 
Yang does not specifically disclose obtaining triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. However, Duo discloses the score of each application is calculated, the score measuring the probability the application will be opened in the future(Paragraph 4), and selection based on being above a threshold is routinely used in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings  of Yang and Duo to obtain triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. The motivation to do so would be so that the probabilities for each application can be compared and not wasting resources if probabilities are lower than a preset threshold.
Regarding claim 15, Yang discloses a electronic device, comprising: a processor; and a memory, configured to store a computer program and coupled to the processor; wherein the processor is configured to execute the computer program to perform actions of: obtaining historical operation 
Yang does not specifically disclose obtaining triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. However, Duo discloses the score of each application is calculated, the score measuring the probability the application will be opened in the future(Paragraph 4), and selection based on being above a threshold is routinely used in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings  of Yang and Duo to obtain triggering probability values of a plurality of applications in an application platform installed in the electronic device based on the historical operation information and selecting with a triggering probability value greater than a first preset probability. The motivation to do so would be so that the probabilities for each application can be compared and not wasting resources if probabilities are lower than a preset threshold.

Allowable Subject Matter
Claims 5-11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187